Citation Nr: 0833458	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hand injury 
and arthritis.

2.  Entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for Hepatitis C.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar strain and 
arthritis.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The veteran and his spouse 
provided testimony during a hearing before the undersigned 
Veterans Law Judge at the RO in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA had a duty to tell the veteran the reason for the 
most recent final denial of a claim as part of its 
requirement of telling him what evidence was necessary to 
reopen.  The RO denied service connection for arthritis in 
September 1995 because the back pain for which the veteran 
was treated during service resolved with treatment and there 
was no evidence showing regular treatment for back complaints 
from 1979 to the present.  The RO stated that there was no 
reasonable basis for concluding that the current arthritis of 
the lumbar spine was related to the back complaints during 
service.  Concerning lumbosacral strain, the RO stated that 
there was no evidence showing that the veteran incurred a 
permanently disabling back condition while he was on active 
duty.  In short, the claims were denied because the evidence 
did not show that there was a nexus between the currently 
demonstrated back disorder(s) and service.  In an attempt to 
comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO 
told the veteran in October 2004 that he had to submit 
evidence indicating that he had had regular treatment for 
back complaints during service.  This is insufficient given 
the reason for the prior disposition.  Remand for Kent-
compliant notice is required.  

In April 1995, the veteran claimed service connection for 
hepatitis.  Post-service medical records were obtained 
showing that he was diagnosed as having chronic hepatitis C 
in 1993.  In November 1996, the RO denied service connection 
for a liver condition, and the veteran did not appeal.  The 
claim for service connection for hepatitis C filed in July 
2004 is essentially the same as the claim for service 
connection for a liver condition which was previously denied 
in November 1996.  The RO has failed to recognize this, and 
consequently, has failed to inform the veteran of the notice 
required by Kent concerning reopening this claim.  
Accordingly, remand for Kent-compliant notice is required.  

The veteran's wife intimated in October 2000 that the veteran 
was on Social Security Administration (SSA) disability 
benefits for schizophrenia until March 2000.  The veteran 
through the representative in April 2006 indicated that his 
schizophrenia renders him unemployable.  The records which 
SSA used in making its determination should be obtained.  The 
issue of a TDIU is inextricably intertwined with the matter 
of service connection for schizophrenia and so Board action 
on it is deferred pending completion of action ordered in the 
remand.  

The service medical records show that in July 1977 the 
veteran suffered a laceration and hematoma to the palm of his 
left hand when a window fell on his hand.  At his hearing in 
July 2008, he indicated that his hand was sore for a while, 
but did not really start bothering him until the early 1980s.  
He said that during the last seven or eight years, it really 
started bothering him with pain.  On remand, the veteran 
should be afforded an appropriate VA examination of his left 
hand.  See 38 C.F.R. § 3.159(c)(4).

Finally, as the case must be remanded for the foregoing 
reasons, the RO/AMC should make arrangements to obtain the 
veteran's recent VA treatment records and his records from 
the Glenn Clinic in North Shreveport.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claims 
for service connection for lumbar 
strain and arthritis and for hepatitis 
C; of the information and evidence that 
VA will seek to provide; and of the 
information and evidence he is expected 
to provide.  

This letter should (1) notify the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denials (lack of a nexus, 
or etiological relationship, between 
post-service arthritis and lumbosacral 
strain and an event, injury, or disease 
during service) (lack of evidence 
showing treatment or complaints of a 
liver condition during service and lack 
of a nexus, or etiological 
relationship, between post-service 
Hepatitis C and an event, injury, or 
disease during service); and (2) notify 
the veteran of the evidence required to 
substantiate the underlying claims for 
service connection.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Shreveport VA treatment facility, dated 
since December 2005.

3.  Make arrangements to obtain the 
veteran's treatment records from the 
Glenn Clinic in North Shreveport.

4.  Make arrangements to obtain all 
records from SSA concerning its award 
of disability benefits to the veteran.

5.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
folders and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies, to include x-rays, should be 
performed.

The examiner should identify all left 
hand disorders found to be present (i.e., 
scars, arthritis, etc.)

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that any currently 
diagnosed left hand disorder had its 
onset during active service or is related 
to any in-service event, disease, or 
injury, including the injury in July 
1977.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







